Citation Nr: 0215900	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  94-34 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether an August 1980 rating decision that denied a 
claim of entitlement to service connection for the residuals 
of a right ankle injury was clearly and unmistakably 
erroneous.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a right ankle injury to include right leg 
dystonia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from June 1959 until April 
1963.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This case was remanded in November 1996.  The Board noted in 
the Remand that the RO certified the issue regarding the 
veteran's right ankle disability as direct service 
connection.  The Board requested, among other things, that 
the RO determine whether new and material evidence was 
presented to reopen the claim for service connection for a 
right ankle disability.  It appears that the RO failed to 
determine if the claim was reopened.  

However, as explained below, the Board finds that the veteran 
has presented new and material evidence and the claim for 
service connection is reopened.  Accordingly, the current 
decision regarding this issue is not prejudicial to the 
appellant.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In June 1996 and May 2002 hearings were conducted by two 
different members of the Board.  The Board's procedural rules 
provide that the Member or Members who conduct a hearing 
shall participate in making the final determination of the 
claim, subject to exceptions that are not applicable here.  
38 U.S.C.A. § 7107 (West 1991); 38 C.F.R. § 20.707 (2002).  
The Chairman may assign a proceeding instituted before the 
Board to an individual Member or to a panel of three or more 
Members for adjudication and may participate in such 
proceeding. 38 C.F.R. § 19.3 (2002).

It is the Board's general policy that all issues over which 
the Board has jurisdiction in an individual case, that are of 
the same type and ripe for disposition, should be combined 
and disposed of in one decision.  This general policy 
provides that cases returned to the Board for further 
consideration following remand to an agency of original 
jurisdiction will be assigned to the remanding Member or 
Members.

However, an exception exists where, as here, multiple Members 
conduct hearings covering the same issue.  In such 
circumstances a panel will decide the entire case, with the 
Members who conducted the hearings being included in the 
panel.  

Thus, in accord with section 19.3(a) a third Member has been 
designated to serve with the Members who conducted hearings 
on an issue in this appeal as a panel to decide the entire 
case. 38 C.F.R. §§ 19.14, 20.102.

This appeal only addresses the issues of whether an August 
1980 rating decision is clearly and unmistakably erroneous 
and whether new and material evidence has been submitted to 
reopen the appellant's claim of service connection for a 
right ankle disorder.  Further development will be conducted 
on the issue of service connection for a right ankle disorder 
on a de novo basis pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The RO's August 1980 rating decision, which denied 
service connection for the residuals of a right ankle injury, 
was consistent with and supported by the evidence of record 
and the existing legal authority.

2.  The August 1980 rating decision which denied service 
connection for the residuals of a right ankle injury was not 
appealed.

3.  The evidence received since the RO's August 1980 decision 
bears directly and substantially upon the matter at issue, 
and is not cumulative or redundant when assessed with the 
other evidence of record.


CONCLUSIONS OF LAW

1.  The RO's unnappealed August 1980 rating decision, which 
denied service connection for residuals of an injury to the 
right ankle, was not clearly and unmistakably erroneous and 
is final.  38 U.S.C.A. § 7105 (West 1991) (formerly 38 U.S.C. 
4005); 38 C.F.R. § 3.105 (1980).

2.  The evidence received since the RO's August 1980 decision 
is new and material and the veteran's claim of entitlement to 
service connection for the residuals of a right ankle injury 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  This 
law eliminated the concept of a well-grounded claim and 
redefined the obligations of VA with respect to the duty to 
assist.  The new law also enhanced the duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The implementing 
regulations were adopted on August 29, 2001. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  In this 
regard, the VCAA, with its expanded duties, is not applicable 
to CUE claims.  Livesay v. Principi, 15 Vet. App. 165 (2001). 

The service medical records reflect that the June 1959 
entrance examination clinically evaluated the lower 
extremities and feet as normal.  The veteran was seen at the 
dispensary on June 16, 1960.  At that time the veteran 
reported that he twisted his ankle playing basketball.  It 
was noted that the capsule was ruptured.  The diagnosis was 
sprain of the right ankle.  Two days later an X-ray was 
taken.  The diagnosis was chip fracture of the right fibula.  
He was referred to the orthopedic clinic.  

The clinical records from later that day relate that the 
veteran reported that he had sprained his right ankle at 
least a dozen times over the past several years.  The 
examiner indicated that the X-ray revealed 2 or 3 avulsion 
fragments distal to the tip of the fibula.  The examiner 
concluded that this was most likely of ancient origin since 
the fragments were smooth and round.  It was reported that 
the swelling was still marked with some echinosis.  The 
diagnosis was a severe sprain.  The veteran was given 
crutches plus a posterior splint.  He was told to return in 
two days.  On his return, it was noted that he had full range 
of motion and the ankle was considered stable.  There was 
minimal ecchymosis and tenderness of the anterior fibular 
talar ligament.  An X-ray indicated that there was no 
fracture or dislocation.  The remainder of the service 
records including the March 1963 separation examination, are 
silent as to any complaints, treatment or diagnoses regarding 
the right ankle.  

A March 1980 statement from a fellow service man is to the 
effect that the veteran broke his ankle while stationed in 
Germany in the summer of 1960.  Also received was a 
photograph showing the veteran on crutches.  

A VA examination was conducted in July 1980.  At that time 
the veteran stated that he fractured his right ankle in 1960 
and it was placed in a cast.  He did not have surgery.  He 
reported slight pain in the ankle and a little bit of 
swelling in the evening.  The examination showed that the 
right ankle was similar to the left ankle.  Dorsiflexion was 
10 degrees and plantar flexion was 20 degrees.  The veteran 
did not experience any discomfort on motion.  X-rays showed 
minimal evidence of a recent periosteal tear medial side of 
the talus with clinical correlation needed.  The diagnosis 
was residuals of fractured right ankle with osteoarthritis.  

In August 1980 the RO denied service connection for a right 
ankle sprain and gouty arthritis of the foot and ankle.  At 
that time the RO determined that the inservice right ankle 
sprain was acute and transitory which resolved without 
permanent disability.  The RO further determined that gouty 
arthritis of the foot and ankle was not shown.  The veteran 
was notified of that decision and of his appellate rights.  
Following receipt of a notice of disagreement he was 
furnished a statement of the case regarding the issue of 
residuals of an injury to the right ankle in November 1980.  
He did not perfect the appeal.  Thus absent clear and 
unmistakable error the August 1980 decision is final. 
38 U.S.C.A. § 7105.

Records submitted after the August 1980 rating decision 
include private clinical records, duplicate service medical 
records, lay statements and testimony of the veteran and his 
spouse given at several hearings and VA examinations.  The 
clinical records from the veteran's private physician cover a 
period of treatment from 1990 to 2000.  The physician on 
several occasions rendered opinions that the dystonia of the 
right leg was related to the inservice injury to the right 
ankle.  The medical records contain diagnoses of degenerative 
joint disease of the right ankle and dystonia of the right 
leg.  


In a statement dated in 2000 and during hearings at the RO in 
January 2001 and a video conference hearing before one of the 
undersigned members of the Board in May 2002, the 
representative indicated that the inservce medical records 
show that the veteran sustained a fracture of the right ankle 
and that this fracture later caused arthritis.  The 
representative maintains that these facts were confirmed by 
the July 1980 VA examination.  The representative indicates 
that the RO did not properly evaluate this evidence in August 
1980 as the RO indicated that the veteran sustained a sprain 
in the right ankle during service and that the August 1980 
decision was CUE.

Clear And Unmistakable Error

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error (CUE).  38 U.S.C. 4005; 38 
C.F.R. § 3.105 (1985) (now 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 3.105.

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  The error must be so undebatable that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  Errors 
that would not have changed the outcome are harmless and, by 
definition, do not give rise to the need for revising the 
previous decision.  See Russell v. Principi, 3 Vet. App. 310, 
313 (1992).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell, 3 Vet. App. at 313- 
314.  Subsequently developed evidence is not applicable.  See 
Porter v. Brown, 5 Vet. App. 233, 235- 236 (1993).

A failure to fully develop evidence is not considered to be 
clear and unmistakable error.  "[T]he VA's breach of the duty 
to assist cannot form a basis for a claim of CUE because such 
a breach creates only an incomplete rather than an incorrect 
record."  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

In 1980, as now, service connection meant that the facts, 
shown by the evidence, establish that a particular disease or 
injury resulting in disability was incurred coincident with 
active military, naval, or air service, or, if preexisting 
such service, was aggravated therein.  38 U.S.C. 310, 331 
(now 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002)); 38 
C.F.R. § 3.303 (1980).  

Furthermore, where a veteran served for ninety (90) days or 
more during a period of war and develops arthritis to a 
degree of 10 percent within one year from date of separation 
from service, such disease may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 C.F.R. §§ 3.307 and 3.309 (1980).  

If a condition noted during service is not shown to be 
chronic, continuity of symptoms sufficient to establish the 
chronic character of the condition after service must be 
present for an appropriate grant of service connection.  
38 C.F.R. § 3.303 (1980).

In August 1980 the RO determined that the inservice right 
ankle sprain was acute and transitory which resolved without 
permanent disability.  In this regard, the service treatment 
records show that the veteran sustained a severe right ankle 
sprain which required the application of a splint and the use 
of crutches.  The x-rays did show 2 or 3 avulsion fragments 
distal to the tip of the fibula.  However, the treating 
physician stated that the fragments were most likely of 
ancient origin since the fragments were smooth and round.  
This opinion indicates that the chip fracture was not caused 
by the inservice sprain.  

Additionally, in service x-rays showed no current fracture.  
Also, the separation examination showed no abnormality.  The 
July 1980 VA examination revealed a diagnosis of residuals of 
fractured right ankle with osteoarthritis.  This is seventeen 
years after service.  Furthermore, the diagnosis of the 
fracture was based on the history as related by the veteran. 

The veteran's representative maintains that the RO failed in 
its duty to properly assess the medical evidence.  However, 
under these circumstances, the RO exercised reasonable 
adjudicatory judgment and did not commit error, much less 
CUE.  Even if other reviewers might disagree with the 
assessment of the medical evidence, any error would not 
compel a conclusion that it is absolutely clear that service 
connection for a right ankle disability should have been 
granted in 1980.  Furthermore, disagreement with the way the 
evidence was evaluated is not a claim of clear and 
unmistakable error.

Considering the evidence available at the time of the August 
1980 decision, and the law then in effect, there is nothing 
to compel a conclusion, to which reasonable minds could not 
differ, that service connection for a right ankle disorder 
was warranted at that time.  There was no undebatable error 
of fact or law that would have manifestly changed the 
outcome, and the Board finds no CUE in the August 1980 
decision by the RO.  

New and Material

Concerning the VCAA, the veteran was notified of the contents 
of the VCAA in a supplemental statement of the case dated in 
February 2001.  The final rule implementing the VCAA was 
published on August 29, 2001. 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

These regulations apply to any claim for benefits received by 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that date.  
However they do not pertain to claims to reopen previously 
denied claims, and are not applicable to the current appeal.  

The Board is satisfied that for the purposes of reopening the 
veteran's claim, the requirements as set forth in the VCAA 
have been met.   

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a notice of disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105.  If a notice 
of disagreement is filed within the one-year period, the RO 
shall issue a statement of the case.  38 U.S.C.A. § 7105

The veteran is provided a period of 60 days (or the remainder 
of the one-year period from the date of mailing of the notice 
of the determination being appealed) to file the formal 
appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  In 
the absence of a perfected appeal, the RO's decision becomes 
final, and the claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.West, 155 F.3d 1356, 
1359 (Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a). 

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet.App. 510, 512-513 
(1992).

The Board finds that the medical evidence received since the 
August 1980 RO decision is new and material.  This additional 
evidence includes opinions from the veteran's private 
physician, which for the first time relate a disability 
involving the right lower extremity to the veteran's military 
service.  Thus, the claim is reopened. 


ORDER

The claim of CUE in an August 1980 rating decision denying 
service connection for the residuals of a right ankle injury 
is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for the residuals of a 
right ankle injury is reopened; to this extent only, the 
appeal is granted.




			
	MICHAEL D. LYON	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

